DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/20 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1, 4-11, 15-20, 23, 26, 27, 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Levy et al (US 2011/0213192 hereafter Levy) as evidenced by Sevil et al (Effects of Gamma irradiation on cell cycle, apoptosis and telomerase activity in p53 wild-type and deficient BCT116 colon cancer cell lines; Oncology Letters, 6, 807-810, 2013, hereafter Sevil) further in view of Vujaskovic et al (US 9,415, 065 hereafter Vujaskovic) and Pottier (US 2015/0335744 hereafter Pottier).
Levy discloses a method of treating cancer in a patient comprising administering an effective dose of cerium oxide nanoparticles to the patient, administering effective dose of ionizing radiation to the patient [abstract, 0244-0246].  This combination therapy can be added to a chemotherapy regimen depending on the type of cancer treatment [0256].  The effective dose of radiation is less than the standard dose of radiation as the nanoparticles work in concert with the radiation in and on the effected cells [0181, Figure 12].  The radiation applied for the cerium oxide a nanoparticle is 2 Gy [Figure 12 E].  The cells are HCT116 colon cancer cell lines and are typically killed with 5 Gy of radiation (See Sevil).  The efficient cell death would be 40% of the typical dose currently applied. The oxide nanoparticles collect into agglomerates as small as 3 nm [0149].  The cerium oxide portion comprises a carrier and may be administered orally [0266, 0360-0363].  The cerium oxide is present at 0.05 or 0.2 M [0360].  The order of application can be varied and optimized by the practitioner, administering the nanoparticles before, after or during radiation therapy and other interventions [0256-0262].  The scheduling and amounts of each elements are determined by the type of cancer treated and the individual patient [0265-0evy 266].
While the Levy reference discloses a method of treating cancer comprising administering cerium oxide nanoparticles of a particular size and concentration, along with ionizing radiation, the reference is silent to a specific chemotherapy regimen and the specific form of the nanoparticles in a microemulsion.  However, the use of cerium oxide microemulsions in conjunction with specific chemotherapy drugs is well known in the art as seen in the Pottier and Vujaskovic patents.

While the prior art discloses the use of radiation therapy in conjunction with chemotherapy, the prior art is silent to specific ionizing radiation in conjunction with cerium oxide nanoparticles. The use of such a combination is known in the art of cancer treatment as seen in the Pottier patent.
Pottier discloses a method for treating cancer comprising the administration of metal oxide nanoparticles and the application of a drug compound and radiation [abstract. Figure 2]. The nanoparticles have a size 10-20 nm [0065]. The metal oxide may comprise cerium oxide [0050-0052]. The drugs include cytotoxic and biological agents intended to treat cancers [0080]. The radiation include ionizing radiation [0108-0111], Ionizing radiation typically from 2 KeV to about 25,000 KeV [0126]. It would have be obvious include this high energy radiation in cancer treatments methods of the combination as it solves the same problem and uses the same components.
With these aspects in mind it would have been obvious to combine the prior art in order to provide a stable method of treating cancers. It would have been obvious to include the formulation of Vujaskovic into the formulation of Levy following its suggestions as they both solve the same problem of treating cancers by administering cerium oxide nanoparticles that reduce the amount of radiation .
Response to Amendment
The Declaration under 37 CFR 1.132 filed 12/21/20 is sufficient to overcome the rejection of claims 1, 4-11, 15-20, 23, 26, 27, 34 and 35 based upon Petty (US 2015/0335744).
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/21/20, with respect to the rejection(s) of claim(s) 1, 4-11, 15-20, 23, 26, 27, 34 and 35 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the above recited rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618